Citation Nr: 1010649	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-26 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to disability evaluations for a low back 
disability greater than 20 percent prior to December 15, 
2005; greater than 30 percent from December 15, 2005 to July 
3, 2006; and greater than 40 percent from July 3, 2006 to the 
present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1984 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was originally awarded service connection for a 
low back strain with muscle spasm in a June 1989 rating 
decision, at an initial disability evaluation of 20 percent, 
effective January 14, 1989.  

In October 2002, the Veteran submitted a claim for an 
increased rating.  In the September 2003 rating decision on 
appeal, the RO continued the 20 percent evaluation, 
rephrasing the disability as degenerative disease of the 
lumbar spine.  The Veteran contended that he merits a higher 
evaluation.

During the pendency of this appeal, the RO increased the 
evaluation for this disability on two occasions.  In a 
September 2006 rating decision, the RO increased the 
evaluation to 30 percent, effective December 15, 2005.  In a 
November 2006 rating decision, the RO increased the 
evaluation to 40 percent, effective July 3, 2006.

The Board notes that the Veteran was last afforded a VA spine 
examination on July 3, 2006, the effective date of his 
present 40 percent disability evaluation.  The Veteran and 
his representative have stated that the disability has 
worsened, citing VA treatment records to support the claim.  



The Board finds that the July 2006 examination results are 
too remote and that the Veteran must be scheduled for a new 
examination in light of the contention that his condition has 
worsened since the July 2006 examination took place.

Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain all of the 
Veteran's VA medical records from June 
2008 through the present not already 
included in the claims file.  

2.  The RO should request of the Veteran 
any private records not already included 
in the claims file, if any.

3.  The Veteran should be scheduled for a 
VA spine examination to determine the 
current severity of his low back 
disability.

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


